Citation Nr: 1020135	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  04-32 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for bladder 
cancer prior to December 2, 2009.  

2.  Entitlement to a rating in excess of 20 percent for 
bladder cancer on and after December 3, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  




INTRODUCTION

The Veteran had active military service from April 1979 to 
November 2001.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado, in which the RO, among other 
things, granted service connection for bladder cancer and 
assigned a noncompensable disability rating, effective from 
December 1, 2001.  The Veteran disagreed with the rating 
assigned to his service-connected bladder cancer and 
subsequently filed a timely appeal.  See Fenderson v. West, 
12 Vet. App. 119 (1999).                 

In June 2007, the Board remanded this case.  By a rating 
decision, dated in December 2009, the RO increased the 
disability rating for the Veteran's service-connected bladder 
cancer from noncompensable to 20 percent disabling, effective 
from December 3, 2009 (the date of VA examination showing 
increased symptoms).  Because the RO assigned a "staged" 
rating to the Veteran's service-connected bladder cancer, the 
Board has characterized the issues on appeal as stated on the 
first page of this decision.  See Fenderson, supra.        


FINDINGS OF FACT

1.  By a December 2003 rating action, the RO granted service 
connection for bladder cancer and assigned a noncompensable 
disability rating, effective from December 1, 2001.  

2.  During the period of time from April 13, 2004 to May 31, 
2005, the Veteran's bladder cancer was active and he received 
a 100 percent rating.    

3.  For the period of time from December 1, 2001 to December 
2, 2009 (excluding the period of time from April 13, 2004 to 
May 31, 2005), the Veteran's service-connected bladder cancer 
was not active and was not shown to have been productive of 
renal dysfunction; voiding interval between two and three 
hours, or awakening to void two times per night; voiding 
dysfunction requiring the wearing of absorbent materials 
which had to be changed less than two times per day; 
obstructed voiding with or without stricture disease 
requiring dilatation one to two times per year; or urinary 
tract infection.    

4.  Since December 3, 2009, the Veteran has continued to have 
no local recurrence of his bladder cancer and his bladder 
cancer residuals have been manifested by urinary leakage 
without the use of absorbent materials, nocturia one time per 
night, and daytime voiding on an every-two-hour basis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
rating for bladder cancer prior to December 3, 2009 
(excluding the period of time from April 13, 2004 to May 31, 
2005), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 
(2009).  

2.  The criteria for entitlement to a rating in excess of 20 
percent for bladder cancer on and after December 3, 2009, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2002, March 2007, and July 2007 letters sent to the Veteran 
by the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2002, March 2007, and July 2007 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In addition, the March and July 2007 
letters informed him about how VA determines effective dates 
and disability ratings, as required by Dingess.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim." 
Written notice was provided in July 2002, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in March 2007 and July 2007, after the 
decision that is the subject of this appeal.  However, 
despite any timing deficiency with respect to this notice, 
the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that there is a preponderance of 
evidence against the Veteran's claim for an initial 
compensable rating for bladder cancer prior to December 3, 
2009, and in excess of 20 percent on and after December 3, 
2009, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which pertains to a greater degree of specificity with 
respect to notice of the criteria necessary for an increased 
rating.  However, this decision was recently vacated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  Also, since the claim for an initial 
compensable rating for bladder cancer prior to December 3, 
2009, and in excess of 20 percent on and after December 3, 
2009, is a downstream issue from that of service connection, 
Vazquez notice was never required.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The Board finds that the July 2007 letter 
substantially satisfies the current notification requirements 
for the claim for increased rating for the Veteran's bladder 
cancer.  As the Veteran has not indicated any prejudice 
caused by a content error and no such error is apparent, the 
Board finds no basis for finding prejudice against the 
Veteran's appeal of the issue adjudicated in this decision.  
See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding 
the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  In this regard, in June 2007, the 
Board remanded this case.  The Board noted that according to 
the Veteran, he had received treatment in 2003 for a 
recurrence of his bladder cancer; however, those records had 
not been associated with the claims file.  In addition, 
although the Veteran had reported that he was receiving 
treatment from a Dr. W., those records had also not been 
associated with the claims file.  Thus, upon remand, the RO 
was requested to contact the Veteran and ask him to identify 
all VA and non-Va medical treatment providers who had treated 
him for bladder cancer since his discharge from service.  
Complete records of such treatment were to be obtained from 
all sources identified that had not already been associated 
with the claims file, specifically including records for 
bladder cancer prior to April 2004 and from June 2005, as 
well as records from Dr. W.     

Pursuant to the June 2007 remand, the RO sent the Veteran a 
letter in July 2007 and requested the aforementioned 
pertinent records.  The evidence of record is negative for a 
response from the Veteran.  The Board notes that the duty to 
assist is not a one-way street.  If the veteran wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Therefore, the Board concludes 
that the Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.    

As to any duty to provide an examination or opinion, the 
Veteran received VA examinations in September 2002, August 
2005, and December 2009, which were thorough in nature and 
adequate for purposes of deciding this claim.  The Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal.  The aforementioned VA examinations 
revealed findings that are adequate for rating the Veteran's 
bladder cancer.  Thus, VA has no further duty to provide 
another rating examination for bladder cancer.  38 C.F.R. §§ 
3.326, 3.327 (2009).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard, 4 Vet. App. at 384.


II.  Pertinent Law and Regulations

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2009). Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

In every instance where the schedule does not provide for a 
no percent evaluation for a diagnostic code, a no percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.     

As previously stated, by a December 2003 rating action, the 
RO granted service connection for bladder cancer and assigned 
a noncompensable disability rating under Diagnostic Code 
7528, effective from December 1, 2001.  By a December 2009 
rating action, the RO increased the disability rating for the 
Veteran's service-connected bladder cancer from 
noncompensable to 20 percent disabling, effective from 
December 3, 2009.  In this regard, as the Veteran has taken 
issue with the initial rating assigned following the grant of 
service connection, separate ratings may be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings. See Fenderson, 12 Vet. App. at 
119, 126-27.  Thus, the Board must evaluate the relevant 
evidence since December 1, 2001.  

The Veteran's service connected bladder cancer has been 
evaluated in accordance with the criteria set forth in 38 
C.F.R. § 4.115b, Diagnostic Code 7528.  Diagnostic Code 7528 
provides a 100 percent rating for malignant neoplasms of the 
genitourinary system.  

A note following Diagnostic Code 7528 indicates that 
following the cessation of surgical, x-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  If there was no local 
reoccurrence or metastasis, the disability is rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b.  

Renal dysfunction is rated as follows: no percent, albumin 
and casts with history of acute nephritis or hypertension 
noncompensable under diagnostic code 7101; and 30 percent, 
albumin constant or recurring with hyaline and granular casts 
or red blood cells or transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101.  38 C.F.R. § 4.115a.

Voiding dysfunction is rated as follows: 20 percent, 
requiring the wearing of absorbent material which must be 
changed less than 2 times per day; 40 percent, requiring the 
wearing of absorbent material which must be changed 2 to 4 
times per day; and 60 percent, requiring the use of an 
appliance or the wearing of absorbent material which must be 
changed more than 4 times per day.  Id. 

A zero percent evaluation is assigned for obstructed voiding 
with obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year; a 10 
percent evaluation requires marked obstructive 
symptomatology; and a 30 percent evaluation is assigned for 
urinary retention requiring intermittent or continuous 
catheterization.  38 C.F.R. Part 4, § 4.115a.

Urinary frequency is rated as follows: 10 percent, daytime 
voiding interval between 2 and 3 hours or awakening to void 2 
times per night; 20 percent, daytime voiding interval between 
1 and 2 hours or awakening to void 3 to 4 times per night; 
and daytime voiding interval less than 1 hour or awakening to 
void 5 or more times per night.  Id.  

Urinary tract infection (UTI) is rated as follows: 10 
percent, long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management; and 
30 percent, recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  Id.  


III.  Factual Background

The Veteran's service treatment records show that in March 
2000, he had episodes of gross hematuria with subsequent 
cystoscopy which revealed a large papillary bladder tumor 
which was resected.  According to the pathology report, the 
tumor was a papillary transitional cell neoplasm, Grade II.  
A subsequent cytoscopy in July 2001 was negative for tumors.

In March 2002, the Veteran filed his original claim for 
service connection for bladder cancer.     

A VA examination was conducted in September 2002.  At that 
time, the Veteran stated that in 1997, he was diagnosed with 
bladder cancer.  He denied a history of dysuria, hematuria, 
or urgency.  The physical examination showed that there was 
no tenderness in the suprapubic area to suggest bladder 
infection or sensitivity.  The pertinent diagnosis was that 
there was insufficient evidence of any bladder/prostate 
tumor.      

By a February 2003 rating action, the RO granted the 
Veteran's claim for service connection for bladder cancer.  
The RO assigned a noncompensable disability rating under 
Diagnostic Code 7528, effective from December 1, 2001, for 
the Veteran's service-connected bladder cancer.      

Private medical records, dated from April to September 2004, 
show that in April 2004, the Veteran was found to have three 
bladder tumors and he underwent cystoscopy and transurethral 
resection of the three tumors.  Following the surgery, he was 
diagnosed with recurrent multifocal transitional cell 
carcinoma low stage, low grade.  He was subsequently placed 
on mitomycin C maintenance therapy.     

In August 2005, the Veteran underwent a VA examination.  At 
that time, he stated that he was working as a courier and had 
not missed any days of work in the past 12 months.  The 
Veteran indicated that while he was in the military, he was 
diagnosed with transitional cell carcinoma.  He noted that he 
was once again diagnosed with transitional cell carcinoma in 
2003 and 2004, and was treated with anti-cancer medication 
injections into the bladder.  The Veteran reported that at 
present, he was being following by a private urologist, Dr. 
W., every three months.  He stated that his last scope was 
done a month ago and that there was no evidence of recurrent 
cancer.  The Veteran denied any kidney problems, episodes of 
incontinence, sexual dysfunction, or dysuria.  However, he 
noted that when he urinated, it felt "a little different."  
He could not elaborate but he indicated that it was not 
painful.  According to the Veteran, he voided up to four 
times a day and one time at nighttime.  He reported that he 
had a good stream with no hesitancy, and that he did not feel 
any residual left in the bladder after he was done.  The 
Veteran denied any recent UTIs, although he stated that he 
had experienced two bladder infections during his initial 
treatment with BCG injections.  He denied any 
hospitalizations for the bladder cancer and he denied any 
testicular atrophy.  According to the Veteran, he was able to 
continue to work while he was undergoing cancer treatment and 
was able to schedule the treatments around his work schedule.  
He noted that he felt some malaise and body aches during the 
treatment, but not to the point where he had to miss work.  
The Veteran reported that he was not using any pads and that 
no catheterizations were needed.  

The physical examination showed that the Veteran's prostate 
was 2+ enlarged.  However, there were no nodules and it was 
smooth and nontender.  The Veteran's penis and testes 
appeared normal and there was no pain on palpation of testes 
or epididymis.  The diagnosis was transitional cell bladder 
cancer in 2000, with recurrences in 2003 and 2004, and last 
active cancer treatment in November 2004.  The examiner 
stated that at present, the Veteran's bladder cancer was 
quiescent with residuals as described above.  The Veteran had 
no incontinence, voiding, or erectile issues.            

By a January 2006 rating decision, the RO stated that due to 
active treatment for the Veteran's service-connected bladder 
cancer beginning in April 2004, an increased rating to 100 
percent under Diagnostic Code 7528, effective from April 13, 
2004, was warranted for the bladder cancer.  The RO further 
noted that from June 1, 2005, a noncompensable evaluation was 
warranted.    

On December 3, 2009, the Veteran underwent a VA examination.  
At that time, he reported no hospitalizations or surgeries 
since his last VA examination in August 2005.  He stated that 
he was employed on a full-time basis and that he had 
experienced no impairment of employment due to his bladder 
cancer.  The Veteran indicated that at present, he had no 
impairment of activities of daily living and was fully 
capable of driving, dressing, and taking care of his person 
without assistance.  According to the Veteran, he had a 
history of bladder cancer during service, and in 2003 and 
2004.  He noted that since 2004, he had been followed by his 
private urologist, Dr. W., with cystoscopy every six months 
and annual IVP/CT scans.  Since 2004, the Veteran had not had 
any local reoccurrence of bladder cancer, no metastatic 
disease, and had required no additional treatments for his 
bladder cancer.  At present, the Veteran denied symptoms of 
lethargy, weakness, anorexia, or weight change.   He reported 
minor urinary incontinence manifested by once or twice a day 
postvoid urinary dribbling into the shorts.  The volume of 
leakage in the shorts was only a few droplets and did not 
require the changing of his underwear nor the utilization of 
pads, diapers, or external catheters.  The Veteran reported 
intermittent mild hesitancy and urgency symptoms.  He stated 
that his urinary stream was still forceful and adequate.  
According to the Veteran, he had two episodes of nocturia 
nightly and during the daytime, he voided on an every-two-
hour basis.  The Veteran indicated that he did not have any 
sexual dysfunction.  There was no history of acute or chronic 
renal insufficiency.  The physical examination showed that 
the Veteran's penis was without deformity.  His testicles 
descended bilaterally and were of normal size and 
consistency, without atrophy.  There was urine droplet 
staining of the shorts.  The diagnosis was status post 2000-
2004 recurrent episodes of bladder low-grade transitional 
cell carcinoma.  The examiner noted that at present, there 
was no evidence of recurrent bladder cancer or metastases.  
There was residual post-void droplet urinary incontinence.           

By a December 2009 rating action, the RO increased the 
disability rating for the Veteran's service-connected bladder 
cancer from noncompensable to 20 percent disabling, effective 
from December 3, 2009, the date of VA examination showing 
increased symptoms.  





IV.  Analysis

At the outset, regarding the discussion of the evidence that 
pertains to the issue of entitlement to an initial 
compensable rating for bladder cancer from December 1, 2001 
to December 2, 2009, the Board notes that during the 
aforementioned period of time, the Veteran was awarded a 
total evaluation while the malignancy was active pursuant to 
Diagnostic Code 7528.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7528 (2009).  The period of time during which he 
received this 100 percent rating was from April 13, 2004 to 
May 31, 2005.  As the Veteran has received the maximum rating 
allowable for bladder cancer for the period of time from 
April 13, 2004 to May 31, 2005, there is no issue in 
controversy with regard to that specific time period.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (on a claim for an original 
or an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
(i.e., a total, 100 percent rating) allowed by law and 
regulation and, thus, such a claim remains in controversy 
where less than the maximum available benefit is awarded).            

In this case, the Veteran contends that his residuals of 
bladder cancer are more disabling than evaluated.  He seeks 
higher initial ratings.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   

Initial Compensable Rating from December 1, 2001 to December 
2, 2009

After carefully reviewing the evidence of record, the Board 
finds that entitlement to an initial compensable rating for 
bladder cancer from December 1, 2001 to December 2, 2009 
(excluding the period of time from April 13, 2004 to May 31, 
2005), is not warranted under the applicable rating criteria.  
In this regard, the Board notes that during the 
aforementioned period of time, the Veteran's service-
connected bladder cancer was not active and was not shown to 
have been productive of renal dysfunction; voiding interval 
between two and three hours, or awakening to void two times 
per night; voiding dysfunction requiring the wearing of 
absorbent materials which had to be changed less than two 
times per day; obstructed voiding with or without stricture 
disease requiring dilatation one to two times per year; or 
urinary tract infection.  

In the Veteran's September 2002 VA examination, there was no 
tenderness in the suprapubic area to suggest bladder 
infection or sensitivity.  In addition, in the August 2005 VA 
examination, the Veteran denied any kidney problems, episodes 
of incontinence, or dysuria.  He noted that he voided up to 
four times a day and one time at nighttime.  According to the 
Veteran, he had a good stream with no hesitancy and he did 
not feel any residual left in the bladder after he was done.  
Although the Veteran noted that he had UTIs during his 
treatment for active bladder cancer in 2004, he denied any 
recent UTIs.  Moreover, the Veteran reported that he was not 
using any pads and that no catheterizations were needed.  
Following the physical examination, the examiner stated that 
the Veteran's bladder cancer was quiescent and that the 
Veteran had no incontinence, voiding, or erectile issues.         

The Board recognizes the Veteran's contentions that he was 
treated for active malignancy in the year 2003.  However, 
there is no medical evidence of record showing that he had 
active bladder cancer in 2003.  

In light of the above, the Board finds that entitlement to an 
initial compensable rating for bladder cancer from December 
1, 2001 to December 2, 2009, (excluding the period of time 
from April 13, 2004 to May 31, 2005), is not warranted.  In 
addition, as the preponderance of the evidence is against the 
claim for an initial compensable rating for bladder cancer 
from December 1, 2001 to December 2, 2009, (excluding the 
period of time from April 13, 2004 to May 31, 2005), the 
benefit-of-the-doubt doctrine does not apply to this aspect 
of the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating in Excess of 20 Percent On and After December 3, 2009

After carefully reviewing the evidence of record, the Board 
finds that entitlement to a rating in excess of 20 percent 
for bladder cancer on and after December 3, 2009 is not 
warranted under the applicable rating criteria.  In this 
regard, the Board notes that since December 3, 2009, the 
Veteran has continued to have no local recurrence of his 
bladder cancer.  

The Board recognizes that at the Veteran's December 3, 2009 
VA examination, he noted that he had two episodes of nocturia 
nightly and that during the daytime, he voided on an every-
two-hour basis. Thus, the RO assigned a 20 percent disability 
rating under urinary frequency which includes daytime voiding 
interval between one and two hours.  In order to assign a 40 
percent rating under urinary frequency, the evidence must 
show that the Veteran has a daytime voiding interval of less 
than one hour, or awakening to void five or more times per 
night.  The record does not include such findings.  In 
addition, although the Veteran reported minor urinary 
incontinence with postvoid urinary dribbling into the shorts, 
he specifically noted that his incontinence did not require 
the changing of his underwear nor the utilization of pads, 
diapers, or external catheters.  He also stated that his 
urinary stream was still forceful and adequate.  Moreover, 
there was no history of acute or chronic renal insufficiency.  
As such, there is no basis for a higher rating based on renal 
dysfunction, voiding dysfunction, or obstructed voiding.     

In light of the above, the Board finds that entitlement to a 
rating in excess of 20 percent on and after December 3, 2009,  
is not warranted.  In view of the foregoing, the 
preponderance of the evidence is against this claim for a 
rating in excess of 20 percent for bladder cancer on and 
after December 3, 2009.  Thus, the benefit-of- the-doubt 
doctrine is not applicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); see also Gilbert supra.  




V.  Extraschedular Rating

The Board also considered whether the Veteran is entitled to 
higher initial ratings on an extra-schedular basis.  However, 
this case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  There is no probative indication that the 
Veteran's bladder cancer, including residuals thereof, have 
caused marked interference with his employment at any point.  
He has not submitted any objective evidence suggesting his 
bladder cancer, including residuals thereof, interfere with 
his job performance (e.g., formal reprimands, demotions, 
concessions by his employer, etc.).  In fact, the Veteran has 
specifically stated that he has experienced no impairment of 
employment due to his bladder cancer.  The Veteran also has 
not been hospitalized for treatment of his bladder cancer, 
and as such, there are no grounds for referring this case to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial compensable rating for bladder 
cancer from December 1, 2001 to December 2, 2009 (excluding 
the period of time from April 13, 2004 to May 31, 2005), is 
denied.  

Entitlement to a rating in excess of 20 percent for bladder 
cancer on and after December 3, 2009, is denied.   



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


